Citation Nr: 1412856	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  08-30 082A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in North Little Rock, Arkansas


THE ISSUE

Entitlement to payment or reimbursement of medical expenses incurred from April 26, 2008, to May 5, 2008.

(The issue of entitlement to service connection for a genitourinary disorder, manifested by low sperm count and erectile dysfunction, claimed as secondary to in-service herbicide exposure and service-connected posttraumatic stress disorder (PTSD) and coronary artery disease, is addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1971, including service in the Republic of Vietnam.  The Veteran had additional service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2008 decisions of the Department of Veterans Affairs (VA) Medical Center in North Little Rock, Arkansas.

This case was remanded by the Board in May 2010 for the Veteran to be afforded a hearing before a Veterans Law Judge.  In July 2013 the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A copy of the transcript is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

The Veteran seeks payment or reimbursement for emergency services rendered for a non-service-connected condition in a non-VA facility under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1008.  To be eligible for reimbursement under these provisions, the treatment must satisfy all of the following conditions: 

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider that VA has an agreement with to furnish health care services for veterans was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined the nearest available appropriate level of care was at a non-VA medical center);

(d) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(e) The veteran is financially liable to the provider of emergency treatment for that treatment;

(f) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or the provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(g) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole, the veteran's liability to the provider; and

(h) The veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability).

See 38 C.F.R. § 17.1002 (2013).

Eligibility under § 1728 is neither claimed nor apparent from the record as the Veteran was not treated for a disability that was service-connected at the time of the treatment.  The Veteran has subsequently been awarded service connection for coronary artery disease status post artery bypass graft with history of myocardial infarctions effective June 10, 2008.  

With regard to stabilization, claims for payment or reimbursement of the costs of emergency hospital care or medical services not previously authorized will not be approved for any period beyond the date on which the medical emergency ended.  38 C.F.R. § 17.121 (2013).  For the purpose of payment or reimbursement of the expense of emergency hospital care not previously authorized, an emergency shall be deemed to have ended at that point when a VA physician has determined that, based on sound medical judgment, a Veteran who received emergency hospital care could have been transferred from the non-VA facility to a VA medical center for continuation of treatment for the disability.  Id.  From that point on, no additional care in a non-VA facility will be approved for payment by VA.  Id.  

However, effective October 10, 2008, the provisions of 38 U.S.C.A. § 1725 and § 1728 were amended.  See Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387, § 402, 122 Stat. 4110 (2008).  This bill makes various changes to Veterans' mental health care and also addresses other health care related matters.  Relevant to the instant case, the new law amends 38 U.S.C.A. § 1725 and § 1728 to make the payment or reimbursement by VA of private treatment mandatory as opposed to discretionary, if all of the pertinent criteria outlined above are otherwise satisfied.  Specifically, the word "shall" in both statutes was changed from the word "may." 

Additionally, the revised criteria added a provision essentially expanding the definition of "emergency treatment" to include treatment rendered (1) until such time as the Veteran can be transferred safely to a VA facility or other Federal facility and such facility is capable of accepting such transfer; or . . . (2) until such time as a Department facility or other Federal facility accepts such transfer if: (A) at the time the Veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer; and (B) the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the Veteran to a Department facility or other Federal facility.  Id.

On April 24, 2008, the Veteran suffered onset of unrelenting chest pain and was seen in the Emergency Room at Forrest City Hospital and a diagnosis of an acute myocardial infarction was made.  An April 2008 Operative Note indicates that at that point a request was made to transfer the Veteran to the VA hospital.  However, the VA hospital was noted to be on diversion and the Veteran was denied admission.  The Veteran was transported to Arkansas Heart Hospital.  Thereafter the Veteran underwent cardiac catheterization.  The Veteran was diagnosed with acute myocardial infarction, severe diffuse three-vessel coronary artery disease with well-preserved left ventricular function, hypertension, hyperlipidemia, long history of tobacco abuse, and history of fractured elbow.  It was recommended that the Veteran undergo coronary artery bypass grafting times three to four.  A private physician noted that on April 29, 2008, prior to performing the coronary artery bypass graft, the VA hospital in Little Rock was contacted by telephone and stated that there were no beds available for the Veteran.  Subsequently, the Veteran underwent coronary artery bypass graft times four at Arkansas Heart Hospital.

The Veteran was discharged from the Arkansas Heart Hospital on May 5, 2008.  It was noted in a May 2008 private physician note that the Veteran's postoperative course was benign, although slightly prolonged by the Veteran's tardiness in attaining adequate activity levels and moderately severe persistent bibasilar pulmonary atelectasis.

In a June 2008 VA cardiology consult note it was reported:

[The Veteran] reports having chronic L side CP and SOB dating back to the 1970s.  He had a similar episode 4/24 for which he presented urgently to Arkansas Heart Hospital - no beds here or Little Rock VAMC.

In a statement dated in July 2008 the private physician who performed the coronary artery bypass graft time four reported that:

[The Veteran's] post infarction pain was thought to be continuing myocardial ischemia or extension of his myocardial infarction.  The standard of care in this community is that someone that has an infarction and continues to have chest pain on the basis of persistent ischemia or certainly extension of his myocardial infarction is operated on promptly.  [The Veteran's] pain resolved following his bypass procedure, clearly indicating that he was indeed having persistent ischemia while waiting to be transferred to the VA.  It should be noted that all attempts were made to transfer [the Veteran] to the VA Hospital in Little Rock, but there was never a bed available.  Certainly, his medical condition had not been stabilized since he was continuing to have chest pain.  Again, it should be noted that all possible attempts were made to transfer [the Veteran] to the VA Hospital in Little Rock; however, we were persistently told there was no bed available.

A VA physician has indicated that the VA critical care and MICU were on diversion from April 24 to April 30, 2008, and the "Div VA CC div" April 24 to April 26.  The physician approved April 24, 2008, and April 25, 2008.  Another VA physician, in July 2008 reviewed the claims file and after a line that stated that if the Veteran was transferred to Arkansas Heart Hospital then he was stable enough to transfer to VA, the physician indicated agreement with the prior physician stating that the condition was not emergent and the Veteran could be transferred.  When asked if the Veteran was stable enough to transfer on April 25 the Veteran was noted to have three vessel disease on April 25 and a coronary artery bypass graft on April 29.

VA conceded that the Veteran's treatment was under emergency circumstances, and thus paid for his emergency inpatient treatment at the private hospital from April 24, 2008, to April 25, 2008.  However, VA has not authorized payment or reimbursement for the private hospitalization expenses for the remaining period from April 26, 2008, to May 5, 2008.  VA found that by April 25, 2008, the Veteran's condition had stabilized, such that further payment for medical expenses was not authorized by law.  See 38 C.F.R. § 17.121.  The Veteran remained hospitalized at the private hospital until May 5, 2008. 

The Veteran's private physician has reported and the treatment notes from Arkansas Heart Hospital indicate that the VA was contacted and that the VA persistently reported that they did not have a bed available for the Veteran.  Review of the claims file does not reveal any records from the VA medical center that would indicate that they were contacted and responded that there were no beds available.  In addition, it is unclear whether the VA was contacted after the Veteran's coronary artery bypass graft surgery on April 29, 2008, to determine if transfer was possible.  It is noted that a VA physician has reported that VA critical care and MICU were on diversion from April 24 to April 30, 2008, and that the "Div VA CC div" April 24 to April 26, 2008.  Thus, it appears that the VA critical care and MICU were unavailable for transfer from April 24 to April 30, 2008, and that VA critical care was unavailable for transfer from April 24 to April 26, 2008.  However, it is unclear from this whether VA was otherwise available for the transfer of the Veteran or when VA would have been available for transfer.  As such, on remand, attempts must be made to obtain any available records regarding any attempts to transfer the Veteran to the VA medical center, including any records from the VA medical center.  In addition, attempts must be made to clarify if and when VA would have been able to receive the Veteran.

A private physician has reported that the Veteran was not stabilized until after his surgery; however, the same physician indicated that attempts were made to find a bed for the Veteran at VA.  A VA physician has rendered the opinion that the Veteran was stable for transfer effective April 26, 2008.  As such, it is unclear if and when the Veteran was stable for transfer to the VA.  Therefore, on remand an opinion must be obtained addressing if and when the Veteran was stable for transfer to VA.

Review of the claims file reveals that additional evidence was received subsequent to the issuance of the statement of the case (SOC) in August 2008.  When the agency of original jurisdiction receives evidence relevant to a claim properly before it that is not duplicative of evidence already discussed in the SOC or a supplemental statement of the case (SSOC), it must prepare an SSOC reviewing that evidence.  38 C.F.R. § 19.31(b)(1) (2013).  Further, when evidence is received prior to the transfer of a case to the Board, a SSOC must be furnished to the Veteran, and his or her representative, if any, as provided in 38 C.F.R. § 19.31 unless the additional evidence is duplicative or not relevant to the issue on appeal.  38 C.F.R. § 19.37(a) (2013).  As the case is being remanded, this evidence will be considered in a SSOC.

Additionally, it appears sufficient notice pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) may not have been issued to the Veteran.  The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  VCAA notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Thus, the AOJ should provide the Veteran with a VCAA letter advising him how to substantiate his claim for medical expense reimbursement under the amended /revised version of section 1725.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Send the Veteran a VCAA notice letter notifying him and his representative of (1) any information or lay or medical evidence not previously provided that is necessary to substantiate his private medical expenses claim under the amended/revised version of § 1725; (2) the information or evidence that he should provide; and (3) the information or evidence VA will attempt to obtain on his behalf.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  This VCAA letter should pertain to the central issue on appeal - that is, payment or reimbursement of "unauthorized" medical expenses incurred at a non-VA facility under the amended / revised version of 38 U.S.C.A. § 1725 (effective October 2008) and provide the Veteran with the pertinent regulations.  See Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387, § 402, 122 Stat. 4110 (2008). 

2.  Request the appropriate VA medical center provide any documents (to include records of contact by telephone) regarding requests to transfer the Veteran and the date that such VA facility was capable of accepting the transfer (when there was room available for the Veteran).

3.  Request that a Fee Service Review Physician, or equivalent officer, review the record and determine whether a VA or other Federal facility was or was not feasibly available between April 26, 2008, to May 5, 2008, and whether any reasonable attempts were made or could have been made to effectuate such a transfer. 

In making this determination, the reviewing officials should consider the urgency of the Veteran's medical condition at the time, the relative distance of the travel involved, the nature of the treatment involved, the length of any delay that would have been required to obtain treatment from a VA facility, and the availability of beds. 

4.  After the above development is completed, request a medical opinion from a cardiologist concerning whether the Veteran could have been transferred safely at any time between April 26, 2008, to May 5, 2008, and, if so, at what point, to a VA facility for continuation of medical treatment.  The physician must be provided with a copy of the claims file, so that he or she can properly address this question.  The rationale for the opinion must be provided. 

5.  Readjudicate the unauthorized medical expenses claim in light of the additional evidence of record.  If this claim is not granted to the Veteran's satisfaction, issue him a supplemental statement of the case.  This supplemental statement of the case should include the amended provisions of 38 U.S.C.A. § 1725 and any applicable regulations.  See Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387, § 402, 122 Stat. 4110 (2008).  An appropriate period of time should be allowed for response from the Veteran.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



	                  _________________________________________________
	MICHAEL MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

